



Exhibit 10.84
PROPERTY MANAGEMENT AGREEMENT
 
THIS PROPERTY MANAGEMENT AGREEMENT (this "Agreement") is entered into as of June
25, 2005 among PM Preferred Properties, L.P., a Texas limited partnership
("Owner"), and the subsidiaries of U-Haul International, Inc. set forth on the
signature page hereto (collectively, "Manager").
RECITALS
A. Owner owns the real property and self-storage related improvements thereon
identified on Exhibit A hereto (hereinafter, collectively the "Property").
B. Owner intends that the Property be rented on a space-by-space retail basis to
corporations, partnerships, individuals and/or other entities for use as
self-storage facilities.
C. Owner desires that Manager manage the Property and Manager desires to act as
the property manager for the Property, all in accordance with the terms and
conditions of this Agreement and as more specifically designated on Exhibit A
hereto.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows.
1.  Employment.
(a) Owner hereby retains Manager, and Manager agrees to act as manager of the
Property upon the terms and conditions hereinafter set forth.
(b) Owner acknowledges that Manager, and/or Manager affiliates, is in the
business of managing self-storage facilities and businesses conducted thereat.
including, but not limited to, the sale of packing supplies and rental of trucks
and equipment both for its own account and for the account of others. It is
hereby expressly agreed that notwithstanding this Agreement, Manager and such
affiliates may continue to engage in such activities, may manage facilities
other than those presently managed by Manager and its affiliates (whether or not
such other facilities may be in direct or indirect competition with Owner) and
may in the future engage in other business which may compete directly or
indirectly with activities of Owner.
(c) In the performance of its duties under this Agreement, Manager shall occupy
the position of an independent contractor with respect to Owner. Nothing
contained herein shall be construed as making the parties hereto (or any of
them) partners or joint venturors, nor construed as making Manager an employee
of Owner.
(d) Owner acknowledges and agrees that, with respect to those properties listed
on Exhibit A hereto that are located within the State of Texas (collectively,
the "Texas Properties"), that the Manager will subcontract the management of the
Texas Properties to Private Mini Storage Manager, Inc., a Texas corporation (the
"Texas Manager") on the terms and conditions set forth in the Property
Management Agreement attached hereto as Exhibit C attached hereto.



--------------------------------------------------------------------------------





2.  Duties and Authoritv of Manager.
On Owner's behalf, and subject to the terms and conditions of this Agreement:
 
(a) General Duties and Authority. Manager shall have the sole and exclusive duty
and authority to fully manage the Property and supervise and direct the business
and affairs associated or related to the daily operation thereof, to collect on
behalf of Owner all revenues related to the Property, to pay on behalf of Owner
all expenses of the Property (including payment of all debt service to the
mortgage lender with respect to the Property and any other debt owed by Owner to
any other lender or payee) and to execute on behalf of Owner such documents and
instruments as, in the sole judgment of Manager, are reasonably necessary or
advisable under the circumstances in order to fulfill Manager's duties
hereunder. Such duties and authority shall include, without limitation, those
set forth below.
(b) Renting of the Property. Manager shall establish policies and procedures for
the marketing activities for the Property, and shall advertise the Property
through such media as Manager deems advisable, including, without limitation,
advertising with the Yellow Pages. Manager's marketing activities for the
Property shall be consistent with the scope and quality implemented by Manager
and its affiliates at any other properties managed by Manager or its affiliates.
Manager shall have the sole discretion, which discretion shall be exercised in
good faith. to establish the terms and conditions of occupancy by the tenants of
the Property, and Manager is hereby authorized to enter into rental agreements
in the ordinary course of business on behalf and for the account of Owner (as
its agent) with such tenants and to collect rent from such tenants on behalf and
for the account of Owner. Manager may jointly advertise the Property with other
properties owned or managed by Manager or its Affiliates, and in that event,
Manager shall reasonably allocate the cost of such advertising among such
properties.
(c) Repair, Maintenance and Improvements. Manager shall make, execute, supervise
and have control over the making and executing of all decisions concerning the
acquisition of furniture, fixtures and supplies for the Property, and may
purchase lease or otherwise acquire the same on behalf of Owner, as its agent.
Manager shall make and execute, or supervise and have control over the making
and executing of all decisions concerning the maintenance, repair, and
landscaping of the Property, provided, however, that such maintenance, repair
and landscaping shall be consistent with the maintenance, repair and landscaping
implemented by Manager and its affiliates at any other properties managed by
Manager or its affiliates. Manager shall, on behalf of Owner, negotiate and
contract for the installation of all capital improvements related to the
Property; provided, however, that Manager agrees to secure the prior written
approval of Owner on all such expenditures in excess of any threshold amounts
set forth in any loan documents set forth on Exhibit C hereto (collectively,
"Loan Documents").
(d) Personnel. Manager shall select all vendors, suppliers, contractors,
subcontractors and employees with respect to the Property and shall hire,
discharge and supervise all labor and employees required for the operation and
maintenance of the Property. Any employees so hired shall be employees of
Manager, and shall be carried on the payroll of Manager. Employees may include,
but need not be limited to, on-site resident managers, on-site assistant
managers, and relief managers located, rendering services, or performing
activities on the Property in connection with its operation and management. The
cost of employing such persons shall not exceed prevailing rates for comparable
persons performing the same or similar
2



--------------------------------------------------------------------------------





services with respect to real estate similar to the Property in the general
vicinity of each respective Property. Manager shall be responsible for all legal
and insurance requirements relating to its employees.
(e) Service Agreements. Manager shall negotiate and execute on behalf of Owner
such agreements which Manager deems necessary or advisable for the furnishing of
utilities, services, concessions and supplies, for the maintenance, repair and
operation of the Property and such other agreements which may benefit the
Property or be incidental to the matters for which Manager is responsible
hereunder.
(f) Other Decisions. Manager shall make the decisions in connection with the
day-to-day operations of the Property.
(g) Regulations and Permits. Manager shall comply in all respects with any
statute, ordinance, law, rule, regulation or order of any governmental or
regulatory body, having jurisdiction over the Property (collectively, "Laws"),
respecting the use of the Property or the maintenance or operation thereof.
Manager shall apply for and obtain and maintain, on behalf of Owner, all
licenses and permits required or advisable (in the reasonable judgment of
Manager) in connection with the management and operation of the Property.
Notwithstanding the foregoing, Manager, as agent for Owner, shall be permitted
to contest any applicable Laws to the extent and pursuant to the same conditions
that Owner is permitted to contest any Laws under the loan Documents.
(h) Records and Reports of Disbursements and Collections. Manager shall
establish, supervise, direct and maintain the operation of a system of record
keeping and bookkeeping with respect to all receipts and disbursements in
connection with the management and operation of the Property. The books, records
and accounts shall be maintained at the offices of U-Haul International, Inc.
("UHI"), or at such other location as Manager shall determine from time to time,
and shall be available and open to examination and audit by Owner its
representatives, and, subject to the terms of the Loan Documents, any lender
under any such Loan Documents or such lender's representative. On or before
sixty (60) days after the close of each quarter, Manager shall cause to be
prepared and delivered to Owner a statement on a per Property basis, of
receipts, expenses and charges, together with a statement, on a per-Property
basis, of the disbursements made by Manager during such period on Owner's
behalf. Notwithstanding the foregoing, manager, as agent for Owner, shall
maintain such books and records and furnish such financial reports and operating
statements to Lender as required of Owner under the Loan Documents.
(i) Collection. Manager shall be responsible for the billing and collection of
all accounts receivable and for payment of all accounts payable with respect to
the Property and shall be responsible for establishing policies and procedures
to minimize the amount of bad debts.
(j) Legal Actions. Manager shall cause to be instituted, on behalf and in its
name as agent for Owner or in the name of Owner as appropriate, any and all
legal actions or proceedings Manager deems necessary or advisable to collect
charges, rent or other income due to Owner with respect to the Property and to
oust or dispossess tenants or other persons
3



--------------------------------------------------------------------------------





unlawfully in possession under any lease, license, concession agreement or
otherwise, and to collect damages for breach thereof or default thereunder by
such tenant, licensee, concessionaire or occupant, subject to any limitations on
such actions set forth in the Loan Documents.
(k) Insurance. Manager shall obtain and maintain (or cause to be obtained and
maintained) in full force and effect the insurance with respect to the Property
and the operation of Owner's and Manager's business operations thereat, and
Manager's employees, as required by Owner and consistent with the Loan
Documents.
(I) Taxes. To the extent not impounded pursuant to the Loan Documents, Manager
shall pay on behalf of Owner, prior to delinquency, all real estate taxes,
personal property taxes, and all other taxes assessed to, or levied upon, the
Property.
(m) Limitations on ManagerAuthority. Notwithstanding anything to the contrary
set forth in this Section 2, Manager shall not, without obtaining the prior
consent of Owner, (i) rent storage space in the Property by written lease or
agreement for a stated term in excess of one year unless such lease or agreement
is terminable by the giving of not more than thirty (30) days written notice,
(ii) alter the building or other structures of the Property in violation of the
Loan Documents; (iii) make any other agreements which exceed a term of one year
and are not terminable on thirty (30) day's notice at the will of Owner, without
penalty, payment or surcharge; (iv) act in violation of any Law, or (v) operate
or manage the Properties in any manner which will violate any term or condition
or the Loan Documents.
(n) Shared Expenses. Owner acknowledges that certain economies may be achieved
with respect to certain expenses to be incurred by Manager on behalf of Owner
hereunder if materials, supplies, insurance or services are purchased by Manager
in quantity for use not only in connection with Owner's business at the Property
but in connection with other properties owned or managed by Manager or its
affiliates. Manager shall have the right to purchase such materials, supplies,
insurance and/or services in its own name and charge Owner a pro rata allocable
share of the cost of the foregoing for such materials, supplies, insurance or
services received by Owner; provided, however, that the pro rata cost of such
purchase to Owner shall not result in expenses that are either materially
greater than the expenses of other "U-Haul branded" locations in the general
vicinity of the applicable Property or greater than would otherwise be included
at competitive prices and terms available in the area where the Property is
located; and provided further, Manager shall give Owner and lender under the
Loan Documents ("Lenders") access to records (at no cost to Owner or Lender) so
Owner and Lender may review any such expenses incurred.
(0) Deposit of Gross Revenues. All Gross Revenue (as hereinafter defined) shall
be deposited by Manager unto bank accounts at local depository institutions and
thereafter may be swept by UHI into a UHI concentration account. Manager shall
assure that Owner's funds are tracked and segregated electronically from other
UHI funds on a property by property basis. Any such funds of the Owner in the
UHI concentration account shall be used solely to pay costs and expenses of the
Properties as contemplated by this Agreement and shall otherwise be for the
benefit of the Properties and Owner. No funds of Owner contained in the UHI
concentration account may be used for the benefit of any property or person
(including, without limitation, UHI and Manager) other than Owner and the
Properties. Subject to the terms and
4



--------------------------------------------------------------------------------





conditions of the Loan Documents, Gross Revenue of the Owner shall be applied
first to the repayment of Owner's senior mortgage debt with respect to the
Property and other requirements of Owner's senior mortgage loan agreements, and
then to Manager in reimbursement of expenses and for management fees as provided
under Section 4 below.
(p) Obligations under Loan Documents and other Material Contracts. Manager shall
take such actions as are necessary or appropriate under the circumstances to
ensure that Owner is in compliance with the terms of the Loan Documents and any
other material agreement relating to the Property to which Owner is a party.
Nothing herein contained shall be deemed to obligate Manager to fund from its
own resources any payments owed by Owner under the Loan Documents or otherwise
be deemed to make Manager a direct obligor under the Loan Documents or other
material contract of Owner.
(q) Management Standard. Manager shall perform all of its obligations under this
Agreement in a professional manner consistent with the standards it employs at
all of its managed locations and in any event, consistent with the standard set
forth in the Loan Documents.




      3.   Duties of Owner.  Owner shall cooperate with Manager in the
performance of Manager's duties under this Agreement and to that end, upon the
request or Manager, to provide reasonable office space fix Manager employees on
the premises of the Property (to the extent available) and to give Manager
access to all files, books and records of Owner relevant to the Property. Owner
shall not unreasonably withhold or delay any consent or authorization to Manager
required or appropriate under this Agreement, subject to the conditions or the
Loan Documents.
4. Compensation of Manager.
(a) Reimbursement of Expenses. Manager shall be entitled to reimbursement, on a
monthly basis, for all out-of-pocket reasonable and customary expenses actually
incurred by Manager in the discharge of its duties hereunder, including, without
limitation, all expenses incurred on Owner's behalf pursuant to Section 2 of
this Agreement, including the cost to Manager of the personnel pursuant to
Section 2( d). Such expense reimbursement shall be the obligation of Owner,
whether or not Gross Revenues are sufficient to pay such amounts.
(b) Management Fee. Owner shall pay to Manager as the full amount due for the
services herein provided a monthly fee (the "Management Fee") which shall be
five percent (5%) of the Property's trailing twelve month Gross Revenue divided
by twelve (12) ("Base Fee"), plus an annual incentive fee (the "Incentive Fee")
based upon the performance of the Property as set forth on Exhibit B hereto. For
purposes of this Agreement, the term "Gross Revenue" shall mean all receipts
(excluding security deposits unless and until Owner recognizes the same as
income) of Manager or Owner (whether or not received by Manager on behalf or for
the account of Owner) arising from the operation of Owner's business at the
Property, including without limitation, rental payments of self-storage
customers at the Property, vending machine or concessionaire revenues,
maintenance charges, if any, paid by the tenants of the Property in addition to
basic rent and parking fees, if any. Gross Revenue shall be determined on a cash
5



--------------------------------------------------------------------------------







basis. The Management Fee shall be paid promptly, in arrears within thirty (30)
days of the end of each month.
Except as provided in this Section 4, it is further understood and agreed that
Manager shall not be entitled to additional compensation of any kind in
connection with the performance by it of its duties under this Agreement.
 
(c) Inspection of Books and Records. Owner shall have the right, upon prior
reasonable notice to Manager, to inspect Manager's books and records with
respect to the Property, to assure that proper fees and charges are assessed
hereunder. Manager shall cooperate with any such inspection. Owner shall bear
the cost of any such inspection; provided, however, that if it is ascertained
that Manager has overcharged Owner by more than 5% in any given quarter, the
cost of such inspection shall be borne by Manager. Manager shall promptly
reimburse Owner for any overpayment.
5.  Use of Trademarks, Service Marks and Related Items.
(a) GJR Investments, Inc. ("GJR") hereby grants Manager, as its agent, the
non-exclusive right to operate the Property under the name and flag of "Private
Mini Storage" or any derivation thereof (collectively, "Private Mini").
Accordingly, in executing its duties hereunder, Manager shall have the
non-exclusive right to use Private Mini signage, stationary, uniforms and the
like as well as any name, mark, slogan, caricature, design or other trade or
service mark incident to the foregoing. It is further understood and agreed that
the Private Mini name and all such marks, slogans, caricatures, designs and
other trade or service items shall remain and be at all times the sole and
exclusive property of GJR, and that except as expressly provided in this
Agreement, Manager shall have no right whatsoever therein.
 
GJR has granted and may grant others the right to use Private Mini. Except as
set forth herein, Manager acknowledges that GJR has the sole and exclusive right
to license Private Mini. Manager further agrees that all use of Private Mini by
Manager shall inure to the benefit of Private Mini. As between GJR and Manager,
all rights not specifically granted to Manager are reserved to GJR. Manager
shall cooperate with GJR, at GJR's expense in the execution, filing, and
prosecution of any trademark or trade name applications that GJR may desire to
file, and for that purpose Manager will supply to GJR, upon GJR 's written
request and at GJR 's expense, such information as may be reasonably required.
Manager shall inform GJR forthwith if Manager learns of any adoption, use, or
registration of any trademark, trade name, or corporate name that could infringe
or impair or tend to impair GJR's rights in Private Mini. Manager shall provide
complete information and assistance to GJR concerning such infringements. Upon
learning of such infringements, GJR shall be entitled, at its sole discretion
and expense, to take such action, if any as GJR considers necessary or
appropriate to enforce its rights, including without limitation, action to
suppress or eliminate the infringements. Manager shall cooperate with GJR, and
its attorneys and other authorized representatives, at GJR's expense, in any
investigation or legal proceedings or action which GJR may deem desirable to
protect its rights in Private Mini. Manager shall use commercially reasonable
efforts to include the trademark notice on all product and other materials
bearing any of Private Mini's trademarks, service marks or other protected logo.
6



--------------------------------------------------------------------------------





(b) Notwithstanding the foregoing, Owner has the right, at Owner's sole cost and
expense, to require that Manager operate the Property under the name and flag of
U-Haul®. In the event Manager (or UHI) requires that the Properties (or any of
them) be operated under the U-Haul ® name and flag, such conversion shall be at
UHI's sole cost and expense. In such event, Owner acknowledges and agrees that
the name, trademark and service mark "U-Haul", and related marks, slogans,
caricatures, designs and other trade or service items (the "Manager Trade
Marks") shall be utilized for the non-exclusive benefit of Owner in the rental
and operation of the Property, and in comparable operations elsewhere. It is
further understood and agreed that the name and all such marks, slogans,
caricatures, designs and other trade or service items shall remain and be at all
times the property of Manager and its affiliates, and that except as expressly
provided in this Agreement, Owner shall have no right whatsoever therein. At the
election and sale cost of Owner, Owner shall have the right to require Manager
to convert the sign faces, stationary, uniforms and the like at the Property to
the name "U-Haul." Upon termination of this Agreement at any time for any
reason, all such use by and for the benefit of Owner of any such name, mark,
slogan, caricature, design or other trade or service item in connection with the
Property shall be terminated and any signs bearing any of the foregoing shall be
removed from view and no longer used by Owner. It is understood and agreed that
Manager will use and shall be unrestricted in its use of the U-Haul® name, mark,
slogan caricature, design or other trade or service item in the management and
operation of other storage facilities both during and after the expiration or
termination of the term of this Agreement.
6. Default Termination.
(a) Any material failure by Manager or Owner (a “Defaulting Party”) to perform
its duties or obligations hereunder (other than a default by Owner under Section
4 of this Agreement), which material failure is not cured within thirty (30)
calendar days after receipt of written notice of such failure from the
non-defaulting party, shall constitute an event of default hereunder; provided,
howcver, the foregoing shall not constitute an event of default hereunder in the
event the Defaulting Party commences cure of such material failure within such
thirty (30) day period and diligently prosecutes the cure of such material
failure thereafter but in no event shall such extended cure period exceed ninety
(90) days from the date of receipt by the non-defaulting party of written notice
of such material default; provided further, however that in the event such
material failure constitutes a default under the terms of the Loan Documents and
the cure period for such matter under the Loan Documents is shorter than the
cure period specified herein, the cure period specified herein shall
automatically shorten such that it shall match the cure period for such matter
as specified under the Loan Documents. In addition, following notice to Manager
of the existence of any such material failure by Manager, Owner and Lender shall
each have the right to cure any such material failure by Manager, and any sums
so expended in curing shall be owed by Manager to such curing party and may be
offset against any sums owed to Manager under this Agreement.
(b) Any material failure by Owner to perform its duties or obligations under
Section 4, which material failure is not cured within thirty (30) calendar days
after receipt of written notice of such failure from Manager, shall constitute
an event of default hereunder.
(c) Upon an event of default hereunder, the non-defaulting party shall have the
right to terminate this Agreement upon notice to the defaulting party.
7



--------------------------------------------------------------------------------





(d) In addition to the foregoing, Manager shall have the right to terminate this
Agreement, with or without cause, by giving not less than ninety (90) days'
written notice to Owner pursuant to Section 14 hereof.
(e) Upon termination of this Agreement, (x) Manager shall promptly return to
Owner all monies, books, records and other materials held by Manager for or on
behalf of Owner and shall otherwise cooperate with Owner to promote and ensure a
smooth transition to the new manager and (y) Manager shall be entitled to
receive its Management Fee and reimbursement of expenses through the effective
date of such termination, including the reimbursement of any prepaid expenses
for periods beyond the date of termination (such as Yellow Pages advertising).
(f) Notwithstanding any provision of this Section 6 to the contrary, Manager
shall not cease managing the Property until such time as a replacement property
manager consistent with the requirements of the Loan Documents commences
managing the Property.
7.  Indemnification. To the fullest extent permissible under applicable law,
Manager agrees to indemnify, defend, protect and hold the Owner harmless from
any and all costs, expenses attorneys' fees, suits, liabilities, judgments,
damages and claims in connection with the operation of the Property arising from
the willful misconduct or negligence of Manager or any of Manager's affiliates
or the breach by Manager of any term or provision of this Agreement.
 
To the fullest extent permissible under applicable law, Owner agrees to
indemnify, defend, protect and hold the Manager, its agents and employees
harmless from any and all costs, expenses, attorneys' fees, suits, liabilities,
judgments, damages and claims in connection with the operation of the Property
arising from the willful misconduct or negligence of Owner or Owner's agents or
employees. Owner's liability is expressly limited to actions arising out of
affirmative acts by Owner, or Owner's agents, employees or contractors in
connection with the operation, construction and development of the Property, any
building defects associated with the Property, and any environmental problems of
the Property arising prior to the date hereof.
 
Notwithstanding the foregoing or any other provision of this Agreement, Owner
hereby releases Manager from liability for and agrees to indemnify and hold
harmless Manager, its agents and employees with respect to any and all claims,
liability, costs and expenses of
Manager, its agents and employees may incur in connection with the actions taken
in the performance of their duties pursuant to the provisions of this Agreement,
provided such action(s) is not unreasonably inconsistent with Manager's
management policies with respect to other self-storage facilities it manages and
is taken in good faith and in a manner reasonably believed to be in compliance
with the terms of this Agreement and in the best interest of Owner; and provided
further, that Owner shall have no obligation to indemnify Manager or any person
for Manager's or any person's negligence or fraudulent actions.
8



--------------------------------------------------------------------------------





8.  Assignment. Manager shall not assign this Agreement to any party without the
consent of Owner, which consent shall not be unreasonably withheld; provided
however, Manager shall have the right to assign this Agreement, or any portion
thereof and any duties hereunder to any UHI affiliated entity or Private Mini
Storage Manager, Inc., or its affiliates. Notwithstanding anything to the
contrary contained herein, Manager shall not assign this Agreement except in
accordance with, and consistent with, the terms and conditions of the Loan
Documents.
 
9.  Standard for Property Manager’s Responsibility. Manager shall perform its
obligations hereunder according to industry standards, in good faith, and in a
commercially reasonable manner.
 
10.  Estoppel Certificate. Each of Owner and Manager agree to execute and
deliver to one another, from time to time, within ten (10) business days of the
requesting party's written request, a statement in writing certifying, to the
extent true, that this Agreement is in full force and effect, and acknowledging
that there are not, to such parties knowledge, any uncured defaults or
specifying such defaults if they are claimed and any such other matters as may
be reasonably requested by such requesting party.
 
11. Term; Scope.
Subject to earlier termination as provided in this Agreement, this Agreement
shall have an initial term of ten years, provided however the Manager shall have
the right to terminate this Agreement as to any individual Property at such time
as the Loan Documents have terminated in accordance with the terms of the Loan
Documents (for instance due to a significant casualty or condemnation) with
respect to such individual Property.
 
12.  Headings. The headings contained herein are for convenience of reference
only and are not intended to define, limit or describe the scope or intent or
any provision of this Agreement.
 
13.  Governing Law. The validity of this Agreement, the construction of its
terms and the interpretation of the rights and duties of the parties shall be
governed by the internal laws of the State of Nevada.
 
14.  Notices. Any notice required or permitted herein shall be in writing and
shall be personally delivered or mailed first class postage prepaid or delivered
by an overnight delivery service to the respective addresses of the parties set
forth above on the first page of this Agreement, or to such other address as any
party may give to the other in writing. Any notice required by this Agreement
will be deemed to have been given when personally served or one day after
delivery to an overnight delivery service or five days after deposit in the
first class mail. Any notice to Owner shall be to the attention of Five SAC Self
Storage Corporation, 715 South Country Club
9



--------------------------------------------------------------------------------





Drive, Mesa, AZ 85210, Attn: President and GJR Investments, Inc., 10575
Westoftice Drive, Houston. Texas 77042, Attn.: Doug Mulvaney. Any notice to
Manager shall be to the attention of c/oU-Haul International, Inc. Legal
Department, 2721 North Central Avenue, Phoenix, AZ 85004, Attn: Jennifer M.
Settles.
 
15.  Severability. Should any term or provision hereof be deemed invalid, void
or unenforceable either in its entirety or in a particular application, the
remainder of this Agreement shall nonetheless remain in full force and effect
and, if the subject term or provision is deemed to be invalid, void or
unenforceable only with respect to a particular application, such term or
provision shall remain in full force and effect with respect to all other
applications.
 
16.  Successors. This Agreement shall be binding upon and inure to the benefit
of the respective parties hereto and their permitted assigns and successors in
interest.
 
17. Attorneys' Fees. If it shall become necessary for any party hereto to engage
attorneys to institute legal action for the purpose of enforcing their
respective rights hereunder or for the purpose of defending legal action brought
by the other party hereto, the party or parties prevailing in such litigation
shall be entitled to receive all costs, expenses and fees (including reasonable
attorneys' fees) incurred by it in such litigation (including appeals).
 
18. Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
10



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned execute this Agreement as of the date set
forth above.
Owner:
 
PM Partners, LP., a Texas                            
Limited Partnership
  
By: SR Preferred Properties, Inc.,                       GJR Investments, Inc.,
joins as to Section 5(a)                        
a Texas corporation, its General Partner
By:_________                                By: __________
Its: _________                                Its: __________               
 
 
Manager:
U-Haul Co. of South Carolina, Inc.,
a South Carolina corporation
By:___________
Its:___________
 
U-Haul Co. of North Carolina, Inc.
a North Carolina Corporation
By:___________
Its:___________
 
U-Haul Co. of Florida, Inc.,
a Florida Corporation
By:___________
Its:___________
 
U-Haul Co. of Georgia, Inc.,
a Georgia corporation
By:___________
Its:___________
 
 

--------------------------------------------------------------------------------


 
 
 
U-Haul Co. of Alabama, Inc.,
an Alabama corporation
By:____________
Its:____________
 
U-Haul Co. of Texas, Inc.,
a Texas corporation
By:____________
Its:_____________
 
 
 
 
Atlantic                
9411 Atlantic Blvd    
Jacksonvilee
Florida
Austin
1032 E 46th Street
Austin
Texas
Belcher
2180 S. Belcher
Largo (Tampa)
Florida
Birmingham
540 Valley Avenue
Birmingham
Alabama
Bissonnet
10811 Bissonnet
Houston
Texas
Blanding    
8115 Blanding Blvd
Jacksonville
Florida
Burnett
6610 Burnett Road
Austin
Texas
Capital Circle
2554 Capital Circle NE
Tallahasee
Florida
Cedar Park
700 S. Bell
Cedar Park
Texas
Clairmont
2885 Clairmont Rd NE
Atlanta
Georgia
 Clearlake  16250 Old Galveston Rd  Webster
Texas
Corpus Christi
5129 Kostoryz
Corpus Christi
Texas
Dairy Ashford
2415 S. Dairy Ashford
Houston
Texas
Dove Country
603 FM 1092
Stafford
Texas
Fort Jackson
5604 Forest Drive
Columbia
South Carolina
Ft. Walton
395 Mary Esther Cut-Off
Ft. Walton
Florida
Fuqua
12475 Gulf Freeway
Houston
Texas
Greenville
7043 Greenville Avenue
Dallas
Texas
 I-26 @ WP  3754 Fernandina Rd  Columbia
South Carolina
 Lake Norman      19116 Statesville Rd  Cornelius  North Carolina  Midtown  2420
Louisiana  Houston  Texas  Mobile  3755 Airport Blvd.  Mobile  Alabama
 Mooresville  304 W. Plaza Dr.  Mooresville  North Carolina  New Port Richey
 6118 U.S. Hwy 19 N.  New Port Richey  Florida  Ocala  505 S.W. 17th Street
 Ocala  Florida  Pensacola  7835 N. Davis Highway  Pensacola  Florida  Phillips
Highway  3435 Phillips Highway  Jacksonville  Florida  Piedmont  2175 Piedmont
Rd  Atlanta  Georgia
Pinellas Park
4015 Park Blvd
Pinellas Park (Tampa)
Florida
Plano New
3901 Central Expressway
Plano
Texas
Rogerdale
2890 W. Sam Houston Pkwy
Houston
Texas
Roper Mountain
24 Roper Mountain Rd
Greenville
South Carolina
 Sharon Road  1400 Sharon Rd West  Charlotte  North Carolina  Terrace Oaks  3220
W. FM 1960  Houston  Texas  Vestavia Hill  1420 Montgomery Highway  Vestavia
Hills  Alabama  Voss Road  2305 S. Voss Road  Houston  Texas  Westoffice  10575
Westoffice Drive  Houston  Texas  Woodlands  24540 I-45  Spring (Houston)  Texas
Wurzbach
3817 Parkdale
San Antonio
Texas





12



--------------------------------------------------------------------------------





Management Fee Incentives
The following Incentive Fee shall be calculated and, if and to the extent
earned, paid, annually after the end of each fiscal year of Owner:
 
In the event that net operating income of the Property equals or exceeds 110%
(but less than 120%) of principal and interest under all Loan Documents ("P&I")
for the prior fiscal year being calculated, the Incentive Fee for such year
shall be 1 % of the Property's Gross Revenue for such fiscal year.
 
In the event that net operating income of the Property equals or exceeds 120%
(but less than 130%) of P&I for the prior fiscal year being calculated, the
Incentive Fee for such year shall be 2% of the Property's Gross Revenue for such
year.
 
In the event that net operating income of the Property equals or exceeds 130%)
(but less than 140%) of P&I for the prior fiscal year being calculated, the
Incentive Fee for such year shall be 3% of the Property's Gross Revenue for such
fiscal year.
 
In the event that net operating income of the Property equals or exceeds 140%
(but less than 150%) of P&I for the prior fiscal year being calculated, the
Incentive Fee for such year shall be 4% of the Property's Gross Revenue for such
fiscal year.
 
In the event that net operating income of the Property equals or exceeds 150% of
P&I for the prior fiscal year being calculated the Incentive Fee for such year
shall be 6% of the Property's Gross Revenue for such fiscal year
13



--------------------------------------------------------------------------------



Exhibit C
Sub-Management Agreement for Texas Properties
 
 
 
 
14



--------------------------------------------------------------------------------





 
Friday, August 12, 2005 9:36:39 AM Page 1 of 2
Printed by: Jennifer Settles Title: RE: submanagement agreement: uhaul
From:
Friday, August 12, 20059:18:51 AM Message
<dlm@private-mini.com>
Subject To:
RE: submanagement agreement
Jennifer Settles
Cc:
"Walter Pennington" <wep@private-minicom> dennis- o'connor@fc.uhaui.com
Attachments:
AttachO. html
We managed the Texas properties through Thursday, August 4, 2005. Our
submanagement agreement terminated that day, subject to only the payment of the
management fees that we earned through that day. Walter Pennington has provided
Dennis with a detail of those fees for his approval. We would appreciate prompt
payment since our cash is tight. Thank you.
Doug Mulvaney Private Mini Storage 10575 Westoffice Drive Houston, Tx 77042
713-706-4531 - Office 7 J 3-628- 7640 - Cell
7 13-827-07 ! 0 - Fax
Original Message-----
From: Jennifer Settles rmailto:jennifer settles@uhaul.coml Sent: Friday, August
12, 2005 10:49 AM
To: dlm@Drivate-minLcom
Subject: submanagement agreement
Doug - Can you please send me a quick email confirmation acknowledging the
agreement of Private Mini Storage Manager, Inc. that the submanagement agreement
for the Texas properties was terminated, and the effective date of such
termination. Thanks. I just need to have this for my files. Jennifer
Jennifer M. Settles U-Haullnternational, Inc, 2727 North Central Avenue Phoenix,
AZ 85004
Ph. (602) 263-6788 Fax (602) 263-6173



--------------------------------------------------------------------------------



Exhibit D
Loan Documents
For purposes of this Agreement, "Loan Documents" shall mean, collectively:
 
-Loan Agreement between Owner and GMAC Commercial Mortgage Corporation dated on
or about the date hereof, and all Loan Documents as defined therein, including
without limitation the Lockbox Deposit Account Control Agreement.
 
- The mezzanine loans made by the parent entities of Owner, in favor of GMAC
Commercial Mortgage Corporation on or about the date hereof.
 
-Promissory note made by Private Mini Storage Realty, L.P. to the order of
AMERCO, dated on or about the date hereof, in the original face amount of
approximately $55,500,000.
15